PER CURIAM.
We affirm, without comment, the trial court’s order denying Willie Wadd/s motions to withdraw his plea and correct sentencing error. We note, however, that it is clear from the record that the court sentenced Mr. Waddy to 8.5 years in prison. Nonetheless, the sentencing documents indicate 8.6 years. On remand, the trial court shall correct the sentencing documents and provide a copy to the Department of Corrections. Mr. Waddy need not be present for this correction.
AFFIRMED and REMANDED.
ORFINGER, BERGER and WALLIS, JJ., concur.